 

THE FIRST NATIONAL BANK OF BERWICK

 

SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 7th day of January, 1997, by and between The First
National Bank of Berwick, a Pennsylvania corporation (the “Company”), and David
R. Saracino (the “Executive”).

 

INTRODUCTION

 

To encourage the Executive to remain an employee of the Company, the Company is
willing to provide salary continuation benefits to the Executive. The Company
will pay the benefits from its general assets.

 

AGREEMENT

 

The Executive and the Company agree as follows:

 

Article 1

Definitions

 

1.1   Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

 

1.1.1 “Change of Control” means the transfer of 51% or more of the Company’s
outstanding voting common stock (or more than 50% of the outstanding common
stock of any corporation which owns more than 50% of the Company's outstanding
common stock) followed within twelve (12) months by replacement of fifty percent
(50%) or more of the members of the Company’s Board of Directors (for reasons
other than death or disability).

 

1.1.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.1.3   “Disability” means the Executive suffering a sickness, accident or
injury which, in the judgment of a physician satisfactory to the Company,
prevents the Executive from performing substantially all of the Executive’s
normal duties for the Company. As a condition to any benefits, the Company may
require the Executive to submit to such physical or mental evaluations and tests
as the Company’s Compensation Committee deems appropriate.

 

1

 

 

1.1.4   “Involuntary Termination” means the Executive, prior to attaining Normal
Retirement Age, has been notified by the Company, in writing, that he is
terminated as an employee for reasons other than an approved leave of absence,
Termination for Cause or Disability.

 

1.1.5    “Normal Retirement Age” means the Executive’s 60th Birthday.

 

1.1.6    “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.

 

1.1.7    “Plan Year” means a twelve-month period commencing on 1/7/1997 and
ending 12 consecutive months later.

 

1.1.8    “Termination of Employment” means the Executive ceases to be employed
by the Company for any reason whatsoever, voluntary or involuntary, other than
for reason of an approved leave of absence.

 

1.1.9    “Termination for Cause” See Section 5.2.

 

1.1.10   “Voluntary Termination” means the Executive, prior to attaining Normal
Retirement Age, ceases to be employed by the Company for any reason other than:

 

a.for reason of an approved leave of absence;

b.death;

c.Disability;

d.Termination for Cause; or

e.Involuntary Termination.

 

1.1.11    “Years of Service” means the total number of Plan Years in which the
Executive has been employed on a full time basis by the Company, inclusive of
approved leaves of absence.

 

2

 

 

Article 2

Lifetime Benefits

 

2.1    Normal Retirement Benefit. If the Executive terminates employment on or
after the Normal Retirement Age for reasons other than death, the Company shall
pay to the Executive the benefit described in this Section 2.1.

 

2.1.1 Amount of Benefit. The benefit amount under this Section 2.1 is $2,334 per
month.

 

2.1.2 Payment of Benefit. The Company shall pay the benefit amount to the
Executive on the first day of each month commencing with the month following the
Executive’s Normal Retirement Date and continuing for 239 additional months.

 

2.2    Involuntary Termination Benefit. If Involuntary Termination occurs, the
Company shall pay to the Executive the benefit described in this Section 2.2.

 

2.2.1 Amount of Benefit. The Executive's benefit amount under this Section 2.2
is the monthly benefit set forth in Schedule A, Column D, based on the number of
Plan Years completed on the date of the Executive’s termination of employment.
Schedule A, Column D is calculated using the interest method of accounting, a
7.5% discount rate, and assuming monthly compounding and monthly benefit
payments.

 

2.2.2 Payment of Benefit. The Company shall pay the benefit amount to the
Executive on the first day of each month commencing with the month following the
Executive's Normal Retirement Date and continuing for 239 additional months.

 

2.3    Voluntary Termination Benefit. If Voluntary Termination occurs, prior to
the Executive shall not be entitled to a benefit.

 

2.4   Disability Benefit. If Disability occurs, prior to the Normal Retirement
Age, the Company shall pay to the Executive the benefit described in this
Section 2.4.

 

2. 4.1   Amount of Benefit. The benefit amount under this Section 2.4 is the
benefit set forth in Schedule A, Column B, based on the date of the Executive's
termination of employment by reason of disability. Schedule A is calculated
using the interest method of accounting, a 7.5% discount rate, and assuming
monthly compounding and monthly benefit payments.

 

3

 

 

2.4.2   Payment of Benefit. The Company shall pay the benefit amount to the
Executive in a lump sum within 60 days after the Executive’s Termination of
Employment.

 

2.5    Change of Control Benefit. If Executive is in active service at the time
of a Change of Control, the Company shall pay to the executive the benefit
described in this Section 2.5 in lieu of any other benefit under this agreement.

 

2.5.1   Amount of Benefit. The benefit amount under this Section 2.5 is the
Normal Retirement Benefit described in Section 2.1.

 

2.5.2   Payment of Benefit. The Company shall pay the benefit amount to the
Executive on the first day of each month commencing with the month following the
Executive’s Normal Retirement Date and continuing for 239 additional months.

 

Article 3

Death Benefits

 

3.1    Death During Active Service. If the Executive dies while in the active
service of the Company, the Company shall pay to the Executive's beneficiary the
benefit described in this Section 3.1.

 

3.1.1 Amount of Benefit. The benefit under Section 3.1 is the lifetime benefit
that would have been paid to the Executive under Section 2.1 calculated as if
the date of the Executive’s death were the Normal Retirement Date.

 

3.1.2 Payment of Benefit. The Company shall pay the benefit to the Beneficiary
on the first day of each month commencing with the month following the
Executive’s death and continuing for 239 additional months.

 

3.2    Death During Benefit Period. If the Executive dies after benefit payments
have commenced under this Agreement but before receiving all such payments, the
Company shall pay the remaining benefits to the Executive’s beneficiary at the
same time and in the same amounts they would have been paid to the Executive had
the Executive survived.

 

4

 

 

3.3    Death Following Active Service Before Benefits Commence.   If the
Executive is entitled to benefit payments under this Agreement, but dies prior
to receiving said benefit payments, the Company shall pay the Executive's
beneficiary the benefit described in this Section 3.3.

 

3.3.1 Amount of Benefit. The benefit under Section 3.3 is the vested benefit
that would have been paid to the Executive set forth in Schedule A, Column C,
based on the number of Years of Service completed on the date of the Executive’s
termination of employment. Schedule A, Column C is calculated using the interest
method of accounting, a 7.5% discount rate, and assuming monthly compounding and
monthly benefit payments.

 

3.3.2   Payment of Benefit. The Company shall pay the benefit to the Beneficiary
on the first day of each month commencing with the month following the
Executive’s date of death and continuing for 239 additional months.

 

3.4   Death After the Payment of Disability Benefits. If the Executive dies
within ten years of the effective date of this Agreement and after receipt of
his Disability benefits under Section 2.4, the Company shall pay to the
Executive the benefit described in this Section 3.4.

 

3.4.1   Amount of Benefit. The benefit amount under Section 3.4 is the benefit
determined by the following formula:

 

$300,000 - (the Disability Benefit paid under Section 2.4)

 

3.4.2    Payment of Benefit. The Company shall pay the benefit to the
Executive’s beneficiary in monthly installments on the first day of each month
commencing with the month following the Executive’s date of death and continuing
for 239 additional months. The monthly installment shall be calculated by
amortizing the benefit under Section 3.4.1 using the interest method of
accounting, a 7.5% discount rate and assuming monthly compounding and monthly
benefit payments.

 

3.5    Death After Change of Control. If Executive dies following a Change of
Control, but prior to the commencement of the benefit payments provided
Executive was in active service at the time of the Change of Control, the
Company shall pay the Executive’s beneficiary the benefit described in this
Section 3.5.

 

5

 

 

3.5.1 Amount of Benefit. The benefit under Section 3.5 is the lifetime benefit
that would have been paid to the Executive under Section 2.1 calculated as if
the date of the Executive’s death were the Normal Retirement Date.

 

3.5.2    Payment of Benefit. The Company shall pay the benefit to the
Beneficiary on the first day of each month commencing with the month following
the Executive’s death and continuing for 239 additional months.

 

Article 4

Beneficiaries

 

4.1    Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and accepted by
the Company during the Executive's lifetime. The Executive’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s estate.

 

4.2    Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated (prior Pennsylvania law referred to such a person as
incompetent), or to a person incapable of handling the disposition of his or her
property, the Company may pay such benefit to the guardian, legal representative
or person having the care or custody of such minor, incapacitated person or
incapable person. The Company may require proof of incapacity, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

6

 

 

Article 5

General Limitations

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement:

 

5.1   Excess Parachute Payment. To the extent the benefit would be an excess
parachute payment under Section 280G of the Code.

 

5.2 Termination for Cause. If the Company terminates the Executive’s employment
for:

 

5 .2.1    Gross negligence or gross neglect of duties;

 

5 .2.2    Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

5.2.3    Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in conjunction with the Executive’s
employment and resulting in an adverse effect on the Company.

 

5.3   Competition After Termination of Employment. No benefits shall be payable,
except for benefits paid due to a Change of Control, if the Executive, without
the prior written consent of the Company, engages in, becomes interested in,
directly or indirectly, as a sole proprietor, as a partner in a partnership, or
as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area of the
business of the Company which enterprise is, or may deemed to be, competitive
with any business carried on by the Company as of the date of termination of the
Executive's employment or his retirement.

 

5.4   Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
Executive had made any material misstatement of fact on any application for life
insurance purchased by the Company.

 

7

 

 

Article 6

Claims and Review Procedures

 

6.1   Claims Procedure. The Company shall notify the Executive’s beneficiary in
writing, within ninety (90) days of his or her written application for benefits,
of his or her eligibility or noneligibility for benefits under the Agreement. If
the Company determines that the beneficiary is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of the Agreement on which the denial
is based, (3) a description of any additional information or material necessary
for the claimant to perfect his or her claim, and a description of why it is
needed, and (4) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the beneficiary
wished to have the claim reviewed. If the Company determines that there are
special circumstances requiring additional time to make a decision, the Company
shall notify the beneficiary of the special circumstances and the date by which
a decision is expected to be made, and may extend the time for up to an
additional ninety-day period.

 

6.2    Review Procedure. If the beneficiary is determined by the Company not to
be eligible for benefits, or if the beneficiary believes that he or she is
entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company. Said petition shall state the specific reasons which the
beneficiary believes entitle him or her to benefits or to greater or different
benefits. Within sixty (60) days after receipt by the Company of the petition,
the Company shall afford the beneficiary (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
beneficiary (or counsel) shall have the right to review the pertinent documents.
The Company shall notify the beneficiary of its decision in writing within the
sixty-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the beneficiary and the specific
provisions of the Agreement on which the decision is based. If, because of the
need for a hearing, the sixty-day period is not sufficient, the decision may be
deferred for up to another sixty-day period at the election of the Company, but
notice of this deferral shall be given to the beneficiary.

 

8

 

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.

 

Article 8

Miscellaneous

 

8.1   Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2   No Guaranty of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

8.3    Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4    Tax Withholding. The Company shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

 

8.5   Applicable Law. The Agreement and all rights hereunder shall be governed
by the laws of the State of Pennsylvania, except to the extent preempted by the
laws of the United States of America.

 

8.6    Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the
Company to which the Executive and beneficiary have no preferred or secured
claim.

 

9

 

 

8.7   Recovery of Estate Taxes.    If the Executive’s gross estate for federal
estate tax purposes includes any amount determined by reference to and on
account of this Agreement, and if the beneficiary is other than the Executive’s
estate, then the Executive’s estate shall be entitled to recover from the
beneficiary receiving such benefit under the terms of the Agreement, an amount
by which the total estate tax due by Executive’s estate, exceeds the total
estate tax which would have been payable if the value of such benefit had not
been included in the Executive’s gross estate. If there is more than one person
receiving such benefit, the right of recovery shall be against each such person.
In the event the beneficiary has a liability hereunder, the beneficiary may
petition the Company for a lump sum payment in an amount not to exceed the
beneficiary’s liability hereunder.

 

8.8   Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

8.9   Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

8.9.1 Interpreting the provisions of the Agreement;

 

8.9.2 Establishing and revising the method of accounting for the Agreement;

 

8.9.3 Maintaining a record of benefit payments; and

 

8.9.4 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

EXECUTIVE:   COMPANY:     The First National Bank of Berwick         /s/ David
R. Saracino   By: /s/ John L. Coates     Title: Secretary

 

10

 

 

The First National Bank of Berwick

 

Schedule A

 

Column A   Column B   Column C   Column D          Annual Payment Due   Monthly 
Plan Year   Accrued Liability   at Retirement   Amounts                 1  
 27,464    4,481    373  2    57,061    8,639    720  3    88,955    12,497  
 1,041  4    123,325    16,078    1,340  5    160,363    19,401    1,617  6  
 200,277    22,484    1,874  7    243,289    25,345    2,112  8    289,641  
 28,000    2,333 

 

11

